            Case 3:18-cv-00353-DB Document 13 Filed 04/01/19 Page 1 of 2



                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                   EL PASO DIVISION

 ALEXANDER MILLAN,

      Plaintiff,
                                                         Case No. 3:18-cv-00353-DB
 v.

 THE CBE GROUP, INC.,                                    Honorable David Briones

      Defendant.

                                         ADR REPORT

        Pursuant to this Court’s Scheduling Order [Doc. #11], the parties jointly submit this joint

ADR Report.

        The parties are in the early stages of settlement negotiations, and the undersigned counsel

are the persons responsible for settlement negotiations for each party.

        The parties have conferred and agreed that Stephen Enda of Weiner, Glass, Reed, LLP will

preside over mediation in this matter. Mr. Edna’s address is 6440 North Central Expressway, Suite

316, Dallas, Texas 75206. Mr. Edna’s telephone number is (214) 265-9500. The parties have

agreed to mediate on or before Friday, August 30, 2019.

DATED: April 1, 2019                                 Respectfully submitted,

 /s/ Joseph S. Davidson                              /s/ Cooper M. Walker
 Joseph S. Davidson                                  Robbie L. Malone
 Nathan C. Volheim                                   Cooper M. Walker
 SULAIMAN LAW GROUP, LTD.                            MALONE AND MARTIN PLLC
 2500 South Highland Avenue                          8750 North Central Expressway
 Suite 200                                           Suite 1850
 Lombard, Illinois 60148                             Dallas Texas 75231
 +1 630-575-8181                                     +1 214-346-2630
 jdavidson@sulaimanlaw.com                           rmalone@mamlaw.com
 nvolheim@sulaimanlaw.com                            cwalker@mamlaw.com

 Counsel for Alexander Millan                        Counsel for The CBE Group, Inc.

                                                 1
       Case 3:18-cv-00353-DB Document 13 Filed 04/01/19 Page 2 of 2



                              CERTIFICATE OF SERVICE

        I, Joseph S. Davidson, an attorney, certify that on April 1, 2019, the foregoing
document was filed electronically using the Court’s CM/ECF system, which will accomplish
service on all counsel of record.

                                                      /s/ Joseph S. Davidson




                                           2
